internal_revenue_service department of the treasury number release date index number 860d washington dc person to contact telephone number refer reply to cc fip plr-128473-00 date date legend trust servicer trustee accountant date date date date date date year dear this is in reply to a letter dated date requesting a ruling on behalf of trust you have requested a ruling that trust be granted an extension of time to elect to be treated as a real_estate_mortgage_investment_conduit remic under sec_860d of the internal_revenue_code facts trust was established on date pursuant to a pooling and servicing agreement servicer was responsible for preparing all federal state and local_tax and information returns for the trust and an election to treat the trust as a remic in accordance with sec_860a through 860g of the code for the taxable_year ending on date trustee was required to sign and file all such returns servicer retained accountant to prepare the relevant tax filings trustee timely filed a form_8736 application_for automatic_extension of time to file u s return for a partnership remic or for certain trusts for the trust form_8736 is required to be filed to receive an automatic three-month extension to file an income_tax return on form_1066 u s remic income_tax return trustee filed a second request for extension on form_8800 application_for additional extension of time to file u s return for a partnership remic or for certain trusts to extend the due_date for filing the form_1066 to date accountant prepared the form_1066 for the trust however personnel charged by the trustee with administering the trust did not receive the form_1066 for the trust until the due_date date the individuals in trustee’s tax department who were in charge of administering the trust had only recently been assigned this job responsibility there were no set procedures in place for reviewing remic returns prepared by outside accountants moreover the recently assigned individuals in trustee’s tax department were unaware that the form_1066 needed to be reviewed and filed on date on date trustee realized that the form_1066 had not been filed trustee’s personnel immediately reviewed and filed the form_1066 with the internal_revenue_service on date on date trustee filed this request for relief under sec_301_9100-1 of the income_tax regulations to make a remic election under sec_860d for its taxable_year ending date law and analysis sec_860d of the code provides that an entity which meets the requirements of a remic under sec_860d may elect to be treated as a remic for its first taxable_year and that such election must be made on the return for its first taxable_year sec_1_860d-1 provides that a qualified_entity makes a remic election by timely filing for its first taxable_year a form_1066 signed by a person authorized to sign that return this regulation also provides a reference to sec_301_9100-1 for rules regarding extensions of time for making elections sec_1_860f-4 provides that the due_date and any extensions for filing a remic’s annual tax_return are determined as if the remic were a partnership therefore pursuant to sec_1_6013-1 a remic’s annual return must be filed on or before the fifteenth day of the fourth month following the close of the taxable_year unless an extension is granted sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information and representations submitted we conclude that the trust has satisfied the requirements for granting a reasonable extension of time to elect remic status therefore the trust is granted a reasonable extension of time to elect remic status for purposes of sec_860d and sec_1_860d-1 and the election will be considered to have been timely made accordingly the trust is granted an extension of time until date to make an election to be treated as a remic for year this ruling is limited to the timeliness of the remic election of trust this ruling does not relieve trust from any penalty that it may owe as a result of its failure to timely file form_1066 this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether the trust meets the requirements of a remic under sec_860d no opinion is expressed with regard to whether the trust’s tax_liability is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the district director’s office will determine such tax_liability for the years involved if the district director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely lon b smith acting associate chief_counsel financial institutions products enclosures copy of this letter sec_6110 copy
